Case 5:21-cr-00006-RWS-CMC Document 17 Filed 03/08/21 Page 1 of 2 PageID #: 42


                             United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                       TEXARKANA DIVISION




 UNITED STATES OF AMERICA                          §
                                                   §
 v.                                                §                            5:21-CR-6
                                                   §
 RANDY PHILLIPS                                    §


                                 ORDER ADOPTING
                        THE REPORT AND RECOMMENDATION
                      OF THE UNITED STATES MAGISTRATE JUDGE

          The above-styled matter was referred to the Honorable Caroline Craven, United States

 Magistrate Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of Criminal

 Procedure. Judge Craven conducted a hearing on February 25, 2021, in the form and manner

 prescribed by Federal Rule of Criminal Procedure 11 and issued a Report and Recommendation

 (document #16). Judge Craven recommended that the Court accept Defendant’s guilty plea and

 conditionally approve the plea agreement. She further recommended that the Court finally adjudge

 Defendant as guilty of Count 1 of the Information, which charges a violation of 18 U.S.C.

 §§ 922(g)(1), 924(a)(2), felon in possession of ammunition. The Court is of the opinion that the Report

 and Recommendation should be accepted. It is accordingly ORDERED that the Report and

 Recommendation of the United States Magistrate Judge (document #16) is ADOPTED. It is further

          ORDERED that the Defendant’s guilty plea is accepted and approved by the Court. Further,

 the plea agreement is approved by the Court, conditioned upon a review of the presentence report. It

 is finally

          ORDERED that, pursuant to the Defendant’s plea agreement, the Court finds the Defendant

 GUILTY of Count 1 of the Information in the above-numbered cause and enters a JUDGMENT OF
Case 5:21-cr-00006-RWS-CMC Document 17 Filed 03/08/21 Page 2 of 2 PageID #: 43




 GUILTY against the Defendant as to Count 1 of the Information.


         SIGNED this 8th day of March, 2021.



                                                           ____________________________________
                                                           ROBERT W. SCHROEDER III
                                                           UNITED STATES DISTRICT JUDGE




                                                2
